PD-1031-15
                            PD-1031-15                               COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 8/10/2015 3:03:31 PM
                                                                       Accepted 8/11/2015 4:15:37 PM
                                                                                       ABEL ACOSTA
                                 No. 15-__________                                             CLERK

                                 HECTOR PENA
                                          V.
                            THE STATE OF TEXAS
         On Petition for Review from the Fourteenth Court of Appeals at
                   Houston, Texas, No. No. 14-14-00746-CR


           UNOPPOSED MOTION FOR EXTENSION OF TIME
      IN WHICH TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF TEXAS COURT OF CRIMINAL
APPEALS:

      Pursuant to TRAP 10.5 and 68.2(c) , Petitioner Hector Pena requests an

extension of thirty days, to and including Monday, September 10, 2015 in which

to file a Petition for Discretionary Review.

      The Opinion of the Court of Appeals was issued on July 9, 2015. No motion

for rehearing was filed. Any petition for review with this court would be due on

Monday, August 10, 2015.

      This is a first request for extension.

      Good cause exists for the requested extension. In the interval since July 9,

2015, this counsel has been heavily involved in preparing and filing briefs in the

following matters.


                                                                August 11, 2015
                                           1
      An interlocutory appeal in Case No. 01-15-0583-CV, The Hon. Mark Henry v.

The Hon. Lonnie Cox, has occupied substantial time since the opinion of the Court of

Appeals was issued herein, including the following separate filings by this Counsel:

--July 17, 2015, Motion to Enforce Temporary Injunction Under TRAPs 29.3 and

      29.4

--July 17, 2015, Motion for Emergency Relief

--July 20, 2015, Supplementary Motion to Enforce Temporary Injunction          Under

      TRAPs 29.3 and 29.4

--July 27, 2015, Objection to Court’s Referral to Mediation;

--August 4, 2015, Objection to Motion to Abate Appeal, Etc.

      Further, on August 7, 2015, this Counsel filed a Petition for Review on Second

Extension in Case No. 15-0423, Joe Murphy et al vs. The City of Galveston, in the

Texas Supreme Court.

                                       Prayer

      Petitioners request an extension through and including Thursday, September

10, 2015 in which to file his Petition for Discretionary Review.




                                          2
                                                          Respectfully submitted,
                                                              /s/Mark W. Stevens
                                                                 Mark W. Stevens
                                                                  TBN 19184300
                                                                    PO Box 8118
                                                         Galveston, Texas 77553
                                                                    409.765.6306
                                                                Fax 409.765.6469
                                              Email: markwandstev@sbcglobal.net
                                               Counsel for Petitioner Hector Pena

                                Certificate of Conference

            This will certify that on August 10, 2015 I conferred with the
      appellate section of the office of the District Attorney of Galveston County,
      Texas, and was advised that such office does not oppose this request for
      extension.
                                                                   /s/Mark W. Stevens
                                                                     Mark W. Stevens

                                Certificate of Compliance

      This will certify that the text of the foregoing Motion contains 253 words.

                                                                 /s/Mark W. Stevens
                                                                   Mark W. Stevens


                               Certificate of Service
       A true and correct copy of the foregoing Motion for Extension was served
via facsimile 409.766.2290 on Ms. Rebecca Klaren, ADA, on August 10, 2015.
An additional copy has been served on July 2, 2013 to the Office of the State
Prosecuting Attorney via fax 512.463.5724.

                                                                 /s/Mark W. Stevens
                                                                 Mark W. Stevens




                                         3